DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	The application has been amended as follows:
In the claims filed on 08/02/2022:
In claim 21 at line 2, please insert the word(s) --one-- after the word(s) “at least”.
In claim 21 at line 2, please delete the word(s) “one” after the word(s) “the group consisting”.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art taken alone or in combination fails to anticipate or fairly suggest the limitations of the claims, in such a manner that a rejection under 35 USC 102 or 103 would be proper.  The prior art fails to teach a combination of all the claimed features as presented in independent claims 1 and 9.

Regarding claim 1, SCHWEDE (US 20100139771 A1) teaches the state of the art of the Photon Enhanced Thermionic Emission (PETE) device comprising a cathode, an anode, n-type semiconductor, a work function reduction layer, an intermediary layer, and electrical load.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“an n-type semiconductor having an equilibrium charge carrier density between 1012 cm-3 and 1020 cm-3”, as claimed.
Regarding claim 9, KING (US 6411007 B1) teaches the state of the art of a thermionic converter comprising a metal cathode, an anode, n-type semiconductor, an enclosure, and electrical load.
But, the prior art fails to explicitly teach a combination of all the claimed features including    
“a work function reduction layer; and an intermediary layer arranged between the n-type semiconductor and the work function reduction layer”, as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726